Citation Nr: 0013770	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-47 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.

2.  Entitlement to service connection for impotence.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a lumbar spine 
disorder.

6.  Entitlement to a rating greater than 10 percent for post 
operative osteochondritis dissecans of the left knee.

7.  Entitlement to a rating greater than 10 percent for 
chondromalacia patella, with anterior cruciate ligament 
laxity of the right knee, and Achilles tendinitis.

8.  Evaluation of folliculitis barbae, rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to October 
1979, from August 1980 to August 1984, and from December 1988 
to April 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claims of entitlement to 
service connection for depression, impotence, a stomach 
disorder, tinnitus, and a lumbar spine disorder; granted the 
veteran's claim of entitlement to service connection for 
folliculitis barbae; and denied his claims of entitlement to 
a rating greater than 10 percent for his service-connected 
right and left knee disorders.  The veteran subsequently 
perfected appeals of these decisions, specifically expressing 
his disagreement with the assigned ratings.  A video 
conference hearing on this claim was held on October 28, 
1998, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a March 1999 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, claimed as depression, will 
be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of record that the 
veteran's tinnitus and impotence are related to his period of 
active service or any of his service-connected disabilities.

2.  There is no competent evidence of record that the veteran 
has a compensable stomach disorder or lumbar spine disorder.

3.  There is competent evidence of record diagnosing the 
veteran with depression and relating it either to his period 
of active service or the pain caused by his service-connected 
knee disabilities.  

4.  All information necessary for an equitable disposition of 
the veteran's claims of entitlement to greater evaluations 
for his service-connected disabilities has been developed.

5.  The veteran's right and left knee disabilities are 
manifested by range of motion from negative 10 degrees to 120 
and 125 degrees, respectively; minimal medial laxity in the 
left knee; no subluxation; weakened movement and excess 
fatigability; increased loss of motion upon prolonged use; 
limitation of functional ability due to pain; and an 
inability to engage in prolonged standing, bending, lifting, 
squatting or climbing.

6.  The veteran's pseudofolliculitis barbae is manifested by 
papules and acne scars covering his neck, chin and part of 
his cheeks.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
impotence, a stomach disorder, tinnitus, and a lumbar spine 
disorder are not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as depression, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

3.  The criteria for a 20 percent evaluation for 
osteochondritis dissecans of the left knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (1999).

4.  The criteria for a 20 percent evaluation for 
chondromalacia patella of the right knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (1999).

5.  The criteria for a 10 percent evaluation for folliculitis 
barbae are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Additionally, 
in a claim of entitlement to service connection on a 
secondary basis, there must be competent evidence relating 
the current disability to a service-connected disorder to 
make a claim well-grounded.  Alternatively, the nexus between 
service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability 
and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Further, in determining whether a claim is well-grounded, the 
supporting evidence is presumed to be credible and is not 
subject to weighing, except where the assertion is beyond the 
competence of the person making the assertion or it is 
inherently incredible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat, so this provision 
does not apply to him.

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
impotence, a stomach disorder, tinnitus, and a lumbar spine 
disorder not well grounded.  Although the RO did not 
specifically state that it denied the appellant's claims on 
the basis that they were not well grounded, the Board 
concludes that doing so at this time is not prejudicial to 
the appellant.  See Edenfield v. Brown, 8 Vet. App 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the United States Court of Appeals for Veterans 
Claims (Court) finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).  The 
Board, therefore, concludes that denying the appeal on these 
issues because the claims are not well grounded is not 
prejudicial to the appellant.  See Voerth v. West, No. 95-904 
(U.S. Vet. App. Oct. 15, 1999); Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In the present case, in a June 1999 letter, the VA 
has notified the appellant that he should submit any 
identified private medical evidence which might make his 
claim well-grounded, and any material submitted by the 
appellant has been associated with the claims folder.  
Additionally, the VA has obtained or attempted to obtain all 
VA records pertinent to the veteran's claims.  Therefore, the 
considerations of Robinette have been satisfied.  

a. Impotence

A review of the record reveals that there is no evidence of 
impotence in service, and no post-service medical link 
between his currently treated impotence and service or any of 
his service-connected disabilities.  The veteran's service 
medical records contain no reference to treatment or 
complaints of impotence, and his separation examinations do 
not identify any genito-urinary abnormalities.  Accordingly, 
there is no evidence of in service onset for his impotence.

The veteran contends that his impotence is secondary to his 
post-service depression, smoking, alcohol usage, pain and 
hypertension medications.  However, the veteran is not 
service-connected for depression, smoking, alcohol usage or 
hypertension.  Accordingly, even if his impotence is related 
to these activities or disorders, or any treatment therefor, 
it does not establish secondary service connection for his 
impotence.  

The only contention which could establish secondary service 
connection for his impotence is his claim that there is a 
relationship between it and the pain medication prescribed 
for his service-connected right and left knee disorders.  
Unfortunately, examination of the record shows no medical 
connection between his pain medication and his impotence.  
The veteran asserts that Dr. G., a private physician, made 
such a link in a June 1998 statement, but review of Dr. G.'s 
statements and submissions do not support this assertion.  In 
May 1997, Dr. G. treated the veteran for complaints of 
impotence, but he noted the impotence to be of "unclear 
cause."  In a June 1998 summary of his treatment of the 
veteran, Dr. G. states that the veteran's impotence may be a 
factor in the veteran's depression, but does not relate it to 
treatment for his service-connected disabilities.

The only other reference to causation of the veteran's 
impotence is in a March 1997 VA psychiatric evaluation.  The 
examiner notes that the veteran attributes his impotence to 
his hypertension medications.  During this examination, the 
veteran was counseled on the effects of alcohol and smoking 
on his physical and sexual condition.  The examiner further 
commented that the veteran refused to believe that his 
psychological factors contributed to his impotence.  No 
mention of a relationship between his pain medications and 
his impotence is made.

Consequently, while the record documents that the veteran has 
been currently treated for impotence, there is no indication 
in the record that his impotence has been medically related 
to either his periods of active service or any of his 
service-connected disabilities.  Therefore, his claim of 
entitlement to service connection for impotence is not well-
grounded on a direct or secondary basis, and his claim 
therefor is denied.

b.  Stomach disorder

The veteran contends that he has a stomach disorder which is 
related to treatment for his other disorders.  His service 
medical records show treatment in February 1978 and April 
1979 for acute episodes of gastritis and gastroenteritis, 
with no further mention of treatment for stomach problems or 
complaints, and no indication of abdominal abnormalities on 
his June 1984 separation examination or his September 1988 
enlistment examination.  He was medically discharged in March 
1989 due to his knee disabilities, with no reference to any 
stomach disorder.  

Medical evidence of treatment after discharge includes a June 
1998 statement by Dr. G. which indicates that the veteran was 
treated in August 1995 for complaints of abdominal pain, with 
a notation to rule out non-steroidal induced gastritis.  He 
was seen again in September 1995 with no abdominal pain, and 
again in August 1996 with occasional epigastric pain.  In May 
1997 he was again treated by Dr. G. and diagnosed with a 
history of peptic ulcer disease.  The June 1998 statement 
concludes that the veteran's "epigastric abdomen pain was 
most probably secondary to non-steroidals taken during that 
time for knee pain and lumbo-sacral pain."  

In August 1996, an upper gastrointestinal series was 
performed at the VA medical center in Jackson, Mississippi, 
and a slight deformity of the duodenal bulb was demonstrated, 
and deemed likely to be secondary to a previous ulcer.  
September 1996 x-rays of the abdomen showed that the 
veteran's bowel gas pattern was nonspecific, and November 
1996 VA records show that the veteran was given an abdominal 
computed tomography scan with no abnormalities demonstrated.  
No current diagnosis of a peptic ulcer is of record.  

Reviewing the evidence, there is no medical evidence of a 
current disability other than epigastric pain.  A peptic 
ulcer is only diagnosed in a historical and not a current 
context, and the clinical tests performed by the VA in 1996 
failed to document a current disability, but merely show 
residuals of a prior ulcer with no sequelae noted.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, (1999).  None of 
the medical evidence relates the veteran's epigastric pain to 
an underlying malady, in fact, Dr. G. indicates that it was 
related to the non-steroidal pain medication he was taking at 
the time he had the pain.  The Board further notes that the 
implication in Dr. G.'s statement is that the epigastric pain 
stopped when the non-steroidal medication was stopped.

Given the absence of a compensable disability, the Board 
finds that the veteran's claim of entitlement to service 
connection for a stomach disorder on a direct and secondary 
basis is denied as not well-grounded.

c.  Tinnitus

The veteran contends that he has had tinnitus since service 
due to exposure to jet engine noise in service.  Service 
medical records indicate that the veteran was exposed to jet 
engine and propeller plane noise in service; however, there 
is no documentation of complaints of tinnitus.  Additionally, 
post service-treatment records contain only two notations of 
complaints of tinnitus, in July 1996 and May 1997 VA 
outpatient treatment records.  None of the medical evidence 
of record relates the veteran's tinnitus to his noise 
exposure in service.  

While the veteran is competent to assert that he has ringing 
in his ears, and therefore, his contention that he suffers 
from tinnitus is presumed credible for well-grounded 
purposes, he is not competent to relate the etiology of his 
tinnitus.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
absent this competency, his assertions that his tinnitus is 
due to his noise exposure in service are not presumed 
credible, and a medical nexus between his current tinnitus 
and his noise exposure in service must be presented.  
Unfortunately, the record contains no medical evidence 
relating his tinnitus to events during his periods of active 
service.  Consequently, the Board finds that his claim of 
entitlement to service connection for tinnitus is denied as 
not well-grounded.

d.  Lumbar spine disorder

The veteran contends that he has a lumbar spine disorder 
secondary to his service-connected knee disabilities.  
Service medical records show treatment for mechanical low 
back pain in November 1976, with normal x-rays.  No 
subsequent treatment for lumbar spine problems in service is 
documented.  Service examinations show no spine abnormalities 
and no reports of spine problems.  Post-service, the veteran 
was treated for complaints of low back pain in October 1996 
with no etiology noted.  He also complained of low back pain 
in a May 1997 treatment notation submitted by Dr. G., 
however, no diagnosis related to the back was made at this 
time.  In June 1998, Dr. G. noted that the veteran was given 
non-steroidal medication for low back pain, but again noted 
no diagnosis.  In a February 1999 report of a private 
physical examination, the examiner noted that the veteran had 
decreased range of motion of the lumbar spine on extension 
and forward flexion.  He does not identify a cause for this 
limitation of motion.  July 1996 x-ray evidence of the lumbar 
spine showed well preserved height and spaces of the lumbar 
vertebrae with a normal sacroiliac joint.

As noted with the veteran's stomach disorder, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, (1999).  None of the post-service 
medical evidence of record diagnoses the veteran with a 
disability in association with his low back pain, and no 
clinical evidence reveals a disability.  Moreover, even if 
they did, none of the medical evidence relates his low back 
pain to either his period of service or his service-connected 
knee disabilities.  Accordingly, the evidence of record with 
regard to this claim fails to establish a current compensable 
disability or a nexus between any possible disability and 
service or service-connected disabilities.  

To the extent that the veteran is attempting to establish a 
diagnosis and a nexus through his statements and testimony, 
he is not competent to do so.  Ruiz v. Gober, 10 Vet. App. 
352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
noted, absent the competence to establish the proposition 
asserted, the contention cannot be presumed credible.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Consequently, the 
veteran's claim of entitlement to service connection for a 
lumbar spine disorder is not well grounded, and his claim 
therefor is denied on a direct and secondary basis.

e.  An acquired psychiatric disorder, claimed as depression

The veteran contends that his acquired psychiatric disorder, 
claimed as depression, is due to his service-connected 
disabilities.  In June 1998 and May 1999 statements two 
private physician diagnose the veteran with depression, 
providing competent evidence of a current disability.  The 
June 1998 physician relates the psychiatric condition to a 
combination of factors, including the veteran's service-
connected right and left knee disabilities, and the May 1999 
physician relates the veteran's depression to "trauma in 
service" without further explanation.  Based on these 
diagnoses and statements relating the veteran's psychiatric 
disorder to service or his service-connected disabilities, 
the Board finds that the veteran has presented a well-
grounded claim of entitlement to service connection for an 
acquired psychiatric disorder on a direct and secondary 
basis.  Additional discussion of this issue will be addressed 
in the remand portion of this decision.

2.  Increased ratings

The appellant's contentions regarding the increase in 
severity of his right and left knee disabilities and his 
folliculitis barbae constitute plausible or well-grounded 
claims.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board further finds that the VA has met its statutory 
obligation to assist him in the development of his claims. 
38 U.S.C.A. § 5107(a) (West 1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Finally, we note that governing VA regulations, set forth at 
38 C.F.R. § 4.40 (1999) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (1999).  

a.  Right and left knee disabilities

In a January 1987 decision, the RO granted the veteran's 
claim of entitlement to service connection for a left knee 
disability, identified as post operative osteochondritis 
dissecans, and assigned a 10 percent rating thereto, 
effective May 30, 1986.  In a January 1998 decision the RO 
awarded the veteran a temporary total rating for 
convalescence under 38 C.F.R. § 4.30 (1999), as a result of 
surgery on his left knee.  After several extensions, the 
total rating was in effect for the period from December 18, 
1997, to May 31, 1998, with the 10 percent evaluation being 
re-assigned as of June 1, 1998.

In a February 1991 decision the RO granted the veteran's 
claim of entitlement to service connection for a right knee 
disability, identified as chondromalacia patella with 
anterior cruciate ligament laxity and Achilles tendinitis.  A 
10 percent evaluation was assigned effective July 23, 1990.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's right and left knee disabilities by application 
of the criteria set forth in Diagnostic Code 5257.  Under 
this provision, an impairment of the knee is evaluated based 
on recurrent subluxation or lateral instability with a slight 
impairment warranting a 10 percent evaluation, a moderate 
impairment warranting a 20 percent evaluation, and a severe 
impairment warranting a 30 percent evaluation.  

However, this is not the only provision which is potentially 
applicable to the veteran's knee disabilities.  Under 
Diagnostic Codes 5260 and 5261, limitation of motion of the 
knee and leg are evaluated.  Pursuant to 5260, limitation of 
flexion to 60 degrees is noncompensable; limitation of 
flexion to 45 degrees is 10 percent disabling; limitation of 
flexion to 30 degrees is 20 percent disabling; and limitation 
of flexion to 15 degrees is 30 percent disabling.  Under 
Diagnostic Code 5261, limitation of extension to 5 degrees is 
noncompensable; limitation of extension to 10 degrees is 10 
percent disabling; limitation of extension to 15 degrees is 
20 percent disabling; limitation of extension to 20 degrees 
is 30 percent disabling; limitation of extension to 30 
degrees is 40 percent disabling; and limitation of extension 
to 45 degrees is 50 percent disabling.  Further, under the 
provisions governing ankylosis of the knee, Diagnostic Code 
5256, ankylosis of the knee at a favorable ankle in full 
extension, or in slight flexion between zero and 10 degrees, 
is considered 30 percent disabling; ankylosis in flexion 
between 10 degrees and 20 degrees is considered 40 percent 
disabling; ankylosis in flexion between 20 degrees and 45 
degrees is considered 50 percent disabling; and extremely 
unfavorable ankylosis, in flexion at an angle of 45 degrees 
or more, is considered 60 percent disabling.  

Because there is no medical evidence to support application 
of the following diagnostic codes, evaluation of the 
veteran's knee disabilities under their criteria is not 
appropriate - Diagnostic Code 5258 governing dislocation of 
the semilunar cartilage with frequent episodes of locking, 
pain and effusion; Diagnostic Code 5259 governing removal of 
the semilunar cartilage with symptoms; Diagnostic Code 5262 
governing impairment of the tibia and fibula; and Diagnostic 
Code 5263, governing genu recurvatum.

Initially, the Board notes that although Dr. Granger's June 
1998 statement indicates that he diagnosed the veteran with 
degenerative joint disease of both knees in May 1997, the 
clinical evidence does not support a finding of arthritis.  
X-rays of the left knee in October 1996 showed no significant 
abnormality with joint spaces well maintained, March 1998 x-
rays of the right knee found no abnormalities, and October 
1999 x-rays of both knees did not indicate the presence of 
arthritis in either knee.  Additionally, Dr. G.'s diagnosis 
is not accompanied by x-ray evidence, nor is there any 
indication that the diagnosis was based on clinical evidence.  
Further, a February 1999 private medical examination report 
notes a history of arthritis, based on the veteran's 
statements, but no current diagnosis.  Accordingly, based on 
this evidence, the Board finds that the veteran does not have 
a valid diagnosis of arthritis of the right or left knee, and 
that the provisions affecting claims involving arthritic 
disabilities are not applicable.

The veteran contends that he cannot endure prolonged 
standing, walking, climbing, squatting, or lifting, and that 
his left knee gives out on him occasionally.  He also 
complains of severe pain in his knees, particularly upon use.  
The medical evidence of record shows that in August 1996, 
both the veteran's knees had no instability, no swelling, no 
heat and no hypertrophy, with range of motion from zero to 90 
degrees bilaterally.  However, his left knee had diffuse 
tenderness on the medial aspect.  In October 1997 the veteran 
was treated at a VA orthopedic clinic because he had to keep 
calling in sick due to knee pain.  His range of motion on the 
left was zero to 85 degrees and his range of motion on the 
right was zero to 90 degrees, he had no effusion, normal 
inversion and eversion, no sensory deficits and full 
strength.  The report of an April 1997 magnetic resonance 
imaging (MRI) report of his left knee found it to have an 
osteochondral deficit involving the articular surface of the 
medial femoral condyle.  Surgery was performed on the left 
knee in December 1997.  

In a February 1998 treatment notation the right knee is shown 
to be tender over the medial joint line with a range of 
motion from zero to 90 degrees, and in March 1998 at a VA 
examination, the right knee was reported to have mild 
effusion, with a range of motion of zero to 120 degrees.  In 
a June 1998 record, the veteran complained of pain in both 
knees, and had a reported range of motion from zero to 110 
degrees bilaterally, with negative anterior and posterior 
instability, no effusion and no swelling in either knee.  A 
July 1998 notation noted active range of motion in the left 
knee of five to 50 degrees secondary to pain.  In August 1998 
the veteran had outpatient surgery on his right knee with no 
noted complications.  

In February 1999, a private physician examined the veteran, 
he noted that the veteran reported difficulty with walking, 
standing, climbing stairs, and doing household chores.  The 
veteran walked with a limp on the left, got on and off the 
exam table without great difficulty, and got out of a chair 
with some minimal discomfort.  He could not do a heel/toe 
walk due to left knee pain. He had full range of motion on 
the right, and 30 degrees flexion on the left with pain.  He 
was diagnosed with chronic knee pain and decreased range of 
motion in the left knee.  

Pursuant to the Board's March 1999 remand, the veteran was 
provided a VA orthopedic examination of his knees in October 
1999.  The veteran arrived at the examination with an elastic 
knee support on his left knee and used a cane in his left 
hand.  He walked slowly with a broad-based gait.  His right 
knee had active range of motion from negative 10 degrees 
extension to 120 degrees flexion and passive motion from 
negative 10 degrees extension to 100 degrees flexion.  His 
left knee had active range of motion from zero to 125 
degrees, and passive motion from negative 10 degrees to 110 
degrees.  He had pain on flexion greater than 100 degrees.  
Normal range of motion was noted to be from zero to 140 
degrees.  The veteran's left knee also had palpable medial 
osteophytes, tenderness in the medial joint by palpation and 
minimal medial laxity.

The examiner noted no subluxation but found that there was 
weakened movement and excess fatigability upon prolonged use 
along with swelling which would result in additional loss of 
range of motion.  He also reported that pain would 
significantly limit the functional ability of the knees 
during flare-ups, and that the veteran should not engage in 
prolonged standing, bending, lifting, squatting, or climbing, 
but could only perform sedentary work.

Based on the medical evidence neither the veteran's right or 
left knee disabilities meet the criteria for an increased 
rating under the applicable Diagnostic Codes.  His knees are 
not ankylosed, and his range of motion is not limited to 15 
degrees extension or 30 degrees flexion; moreover, there is 
no medical evidence of anything greater than mild instability 
in the left knee, with no reports of instability in the right 
knee.  

However, as noted above, when evaluating musculoskeletal 
disabilities, the Board must consider the functional 
impairment, particularly with joints.  38 C.F.R. §§ 4.40, 
4.45 (1999).  The record clearly documents the veteran's 
constant pain in his knees, and the most recent examination 
notes that he has additional loss of motion upon prolonged 
use and that his functional ability is significantly limited 
during flare-ups, to the degree that he is limited to 
sedentary employment.  Accordingly, based on his functional 
limitation, fatigability, and weakened movement in the knees, 
the Board finds that the veteran's right and left knee 
disabilities are more appropriately evaluated as 20 percent 
disabling pursuant to the considerations of 38 C.F.R. §§ 4.40 
and 4.45.  VA O.G.C. Prec. 9-98 (Aug. 14, 1998).  Having 
determined that a 20 percent rating is appropriate for each 
of his service-connected knee disabilities, the Board notes 
that a higher evaluation is not warranted since the veteran 
does not meet the criteria for a rating greater than 10 
percent under the Diagnostic Codes, and his functional 
impairment does not render him totally disabled.

Preliminary review of the record reveals that the RO has 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

b.  Folliculitis barbae

In a September 1996 decision the RO originally granted the 
veteran's claim of entitlement to service connection for 
pseudofolliculitis barbae, assigning a noncompensable rating 
thereto, effective July 31, 1996.  The veteran perfected an 
appeal of this decision, disagreeing with his assigned 
rating.  According to a recent decision of the Court, because 
this appeal ensues from the veteran's disagreement with the 
rating assigned in connection with his original claim, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999)  In this case, the RO has not assigned separate 
staged ratings for his pseudofolliculitis barbae.  

With regard to the RO's identification of his claim as an 
"increased rating" although the appeal has been developed 
from his original claim, in both the original rating decision 
and subsequent statements of the case, the RO addressed all 
of the evidence of record prior to rendering an opinion 
denying the claim, and no increase in his evaluation has been 
assigned.  Thus, he was not harmed by the labeling of his 
claim as an increased rating claim or by the absence of a 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118 (1999) (Schedule), the RO ascertained the severity of 
the veteran's folliculitis barbae by application of the 
criteria set forth in Diagnostic Code 7806, as required by 
7814, governing tinea barbae.  Under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7814 is rated under 
Diagnostic Code 7806 for eczema, dependent upon location, 
extent, and repugnance or otherwise disabling character of 
manifestations.  Under Diagnostic Code 7806, a 10 percent 
rating is warranted for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area; a 
30 percent rating is warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement; and a 50 
percent rating is warranted for eczema which has ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or is exceptionally repugnant.

The veteran contends that his pseudofolliculitis is 
disfiguring and that people constantly question him about 
what is wrong with his face and neck.  An August 1996 
examination report notes that the veteran has 
pseudofolliculitis on his neck anteriorly and posteriorly.  A 
June 1998 dermatology treatment notation states that he had 
multiple papules on his beard area with some keloids and 
pitted scars, but no cysts.  In September 1998, the treatment 
notations indicate that the papules have decreased and that 
his back is clear.  An October 1999 VA skin examination 
indicates multiple papules mainly on the bearded area of the 
neck and lower chin, with icepick scarring consistent with 
old acne scars bilaterally on his upper cheeks.  There were 
no ulcerations and no crusting, and no systemic 
manifestations.  Unretouched color photographs were submitted 
along with the August 1996 and October 1999 VA examination 
reports.  These photos corroborate the October 1999 
examiner's description, except that the Board would add that 
the papules cover the entire front and side area of the 
veteran's neck and lower chin, and extend partway up the 
cheeks, which are pitted with old acne scars.  

Based on examination of the medical evidence of record and 
the color photographs submitted the Board finds that the 
veteran's pseudofolliculitis most nearly approximates the 
criteria for a 10 percent evaluation.  As noted, because the 
veteran's skin disorder is not eczema, but another disorder 
being evaluated under the Diagnostic Code for eczema, 
application of Diagnostic Code 7806 to the veteran's 
pseudofolliculitis barbae requires consideration of location, 
extent and repugnance of the service-connected skin 
condition.  When evaluating the veteran's skin condition with 
these parameters in mind, despite the fact that the veteran 
does not have exfoliation, exudation or itching, his 
pseudofolliculitis does cover an extensive area on the 
veteran's face, an exposed location, with disfiguring papules 
and scars.  Accordingly, the Board finds that the evidence of 
record supports the assignment of a 10 percent rating for his 
service-connected pseudofolliculitis barbae. 

While a 10 percent rating is appropriate, the Board concludes 
that a rating greater than 10 percent is not warranted.  To 
establish the criteria for the next highest rating, a 30 
percent, the veteran's pseudofolliculitis barbae must be 
markedly disfiguring.  While the Board finds that his 
condition is moderately disfiguring based on its location and 
coverage area, it is not markedly disfiguring in that it does 
not extend to other exposed surfaces, nor does it engender a 
reaction upon sight which would indicate a marked 
disfigurement.  Therefore, a rating greater than 10 percent 
for pseudofolliculitis is not warranted.

Preliminary review of the record reveals that the RO 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to service connection for impotence, a stomach 
disorder, tinnitus, and a lumbar spine disorder are denied.

A 20 percent rating for osteochondritis dissecans of the left 
knee is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits. 

A 20 percent rating for chondromalacia of the right knee is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits. 

A 10 percent rating for folliculitis barbae is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.

The claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as depression, is well 
grounded.  To this extent only, the appeal is granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.  As noted above, 
the record contains two statements by private physicians 
diagnosing the veteran with depression and relating it either 
to trauma in service or pain caused by his service-connected 
knee disabilities.  Neither of the physicians adequately 
explains the basis for their conclusion, and the treatment 
records for one of the physicians, Dr. Summers, are not of 
record.  

Because it is not the function of the Board to make medical 
determinations, see Colvin v. Derwinski, 1 Vet. App. 171 
(1991), there is insufficient information in the record upon 
which the Board can make a decision as to whether  the 
veteran's acquired psychiatric disorder is related to service 
or a service-connected disability.  Accordingly, the Board 
remands this claim so that the RO can schedule the veteran 
for a psychiatric examination before a board of two VA 
examiners.  The RO should notify the veteran of the 
consequences of failing to report for the examination.  
38 C.F.R. § 3.655 (1999).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he should obtain copies of his treatment 
records from Dr. Summers, and submit them 
to the RO.  In the event that he wishes 
the RO to obtain these records, he should 
provide the RO with the full name, 
address, and dates of treatment for Dr. 
Summers, and submit a signed 
authorization for the release of private 
treatment records.  

2.  The RO should contact Dr. Summers and 
request that he clarify his May 1999 
statement.  Specifically, the RO should 
request that he explain the nature of the 
trauma in service on which he bases the 
onset of the veteran's psychiatric 
disorder, and provide further explanation 
as to the basis for his conclusion that 
the veteran's depression and anxiety are 
related to this incident.  He should also 
be asked to provide the names of any 
treatises or medical texts he relied upon 
in coming to his conclusion. 

3.  Upon completion of the above to the 
extent possible, and association of any 
records received with the claims file, 
the RO should schedule the veteran for a 
psychiatric examination before a board of 
two VA examiners.  The RO should notify 
the veteran of the consequences of 
failing to report for the examination.  
The claims file should be forwarded to 
the examiners for review prior to the 
examination.  The examiners should be 
asked to render an opinion as to what, if 
any, psychiatric disorder the veteran 
has, the date of onset of his psychiatric 
disorder, if any, and the etiology of 
that disorder.  Specifically, the 
examiners should state if the veteran's 
psychiatric disorder is related to either 
his period of active service or any of 
his service-connected disabilities.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



